Citation Nr: 0405570	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for frostbite, left 
foot and hands.  

2.  Entitlement to service connection for arthritis, joint 
pathology.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Board notes that in an August 2001 letter, Dr. John B. 
Fenning stated that he had seen the veteran numerous times 
since November 1995.  He stated that the veteran had a 
completely distorted left ankle joint which had been causing 
him pain for many years, noting further that he had performed 
nine operations on the veteran's left ankle.  Dr. Fenning 
stated that he performed a below-the-knee amputation in May 
2001.  Dr. Fenning noted the veteran's service during World 
War II and stated that the veteran reported that the troops 
often did not have overshoes or gloves and that they were 
especially susceptible to frostbite, fungus, and other 
damaging conditions.  He concluded by stating that it was his 
professional opinion that the veteran's arthritis, joint 
pathology, and the resulting severe disabilities could very 
well be service related.  In light of the above, the Board 
finds that Dr. Fenning's records are germane to the issues 
currently on appeal.  However, his treatment records of the 
veteran are not in the claims folder.  Moreover, it has been 
argued that while the veteran had a VA examination in May 
2002 the examination was inadequate as it was based on an 
inaccurate history of the veteran's exposure to cold during 
service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the veteran of what 
evidence or information is necessary in 
order to establish entitlement to service 
connection and, additionally, to submit 
any evidence in his possession pertaining 
to his claim.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain the veteran's 
treatment records from Dr. John B. 
Fenning for the period November 1995 to 
the present.  Thereafter, these records 
should be associated with the veteran's 
claims folder.  

3.  The RO should then make arrangements 
to have the veteran undergo a special 
cold injury protocol examination in order 
to ascertain whether the veteran has any 
residuals of cold injury.  The claims 
folder must be made available to the 
examiner for review prior to conducting 
the examination.  

4.  The RO should then adjudicate the 
claim de novo.  If the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




